Title: From George Washington to Samuel Vaughan, 20 June 1784
From: Washington, George
To: Vaughan, Samuel



Dr Sir
Mount Vernon 20th June 1784

I have had the honor of your favor of the 1st instant. It gives me pain that you should think it necessary to apologize for the delay of the marble chimney piece. it gives me much more I confess, that you ever should have thought of depriving another house of it. If it is not too late, I wou’d yet pray you to countermand the order; if it is, I must view the act as a most striking instance of your politeness; & shall consider the fixture of it in my house, more as a monument of your friendship, than as a decoration of my room, (which, for want of workmen, remains in statu quo)—& value it accordingly.
I hope this will find you, Mrs Vaughan, & the young Ladies, in perfect health & spirits, and much pleased with the tour you were about to take when you wrote last: the next I hope, will be southwardly, where Mo[un]t Vernon will lay claim to the happiness of seeing you. With great esteem & regard I am Dr Sir, &c.

G. Washington

